DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hua (CN204291297).
Referring to claim 1, Hua discloses a control unit (processing unit), a main sound chamber (microphone main body) and a microphone assembly connected to the main sound chamber (abstract), at least two symmetrically arranged speakers are provided within the main sound chamber (abstract); the microphone assembly comprises a microphone and a microphone holder, the microphone and the speakers are respectively electrically connected with the control unit (abstract and Figs. 1-5), and the microphone holder is made of a soft material (page 2: sponge).
Referring to claim 2, Hua discloses characterized in that the main sound chamber is a column structure comprising an accommodating chamber, and at least two symmetrically arranged openings are provided on the main sound chamber, each of the speakers is connected to a corresponding opening and is sealedly connected to the opening (5th drawing).
Referring to claim 3, Hua discloses characterized in that each of the openings is connected to a speaker cylinder, and speakers are fixed on the corresponding speaker cylinders (5th drawing).
Referring to claim 4, Hua discloses characterized in that the speaker cylinders (4) are covered with a protection case (page 6: perforated mesh cover 14).
Referring to claim 5, Hua discloses characterized in that the connection point between the microphone and the main sound chamber is located with a distance of 0 to 20 CM from a symmetry axis of the two or plurality of speakers (page 5).
Referring to claim 6, Hua discloses characterized in that the microphone holder is formed by any one selected from the group consisting of silicone, rubber, TPU and soft plastic (page 5: other materials).
Referring to claim 7, Hua discloses characterized in that the microphone assembly (2) further comprises a fixation base and a net head, wherein the fixation base (23) is fixed on an outer side wall of the main sound chamber, the net head covers the microphone and is fixedly connected with the main sound chamber (2nd-4th pictures).
Referring to claim 8, Hua discloses characterized in that the device further comprises a connecting rod (8), wherein the connecting rod is connected on an outer side wall of the main sound chamber (2nd-4th pictures).
Referring to claim 9, Hua discloses characterized in that the control unit is fixed on an outer side wall of the main sound chamber, and a switch assembly is connected to the control unit (drawings 1-4).
Referring to claim 10, Hua discloses characterized in that a panel (9) is connected to an outer side wall of the main sound chamber (drawings 1-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715